DETAILED ACTION
	Claims 1-13 and 16-23 are pending.  Claims 1, 7, and 13 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0093672 to Zhao et al. (“Zhao”) in view of U.S. Patent No. 4,701,915 to Kitamura et al. (“Kitamura”) and further in view of U.S. Publication No. 2017/0220403 to Maag et al. (“Maag”).

Regarding Claim 1, Zhao teaches:
A method comprising: 
receiving a compute graph associated with a data processing pipeline, the compute graph identifying one or more computer-executable components of the data processing pipeline and dependencies there between (Zhao: Paragraph [0040], “Topology of the distributed processing system as shown in FIG. 1 usually runs as a DAG (Directed Acylic Graph). In the topology as shown in FIG. 1, nodes executing particular logics are implemented as processes/threads and deployed in multiple hosts, and edges represent the messages to be processed”); 
causing the data processing pipeline to execute (Zhao: Paragraph [0040], “Root node is a task to ingest messages from external sources (such as message queue, log or database etc.). The ingested original message is called Root message (RootMsg). Generally, a topology usually has one root node. ; 
determining to re-execute a portion of the data processing pipeline (Zhao: Paragraph [0027], “resending unit is configured to resend the RootMsg to the root node, in response to status information that indicates a failure being received”; and Paragraph [0068], “determining whether to resend the RootMsg based on the status information”), the portion comprising at least one of the second component or one or more additional components downstream of the second component (Zhao: Paragraph [0011], “sending the initial fingerprint along with the output message ID to a downstream node that is directly connected with the root node”); and 
causing the portion to re-execute according to the compute graph (Zhao: Paragraph [0027], “resending unit is configured to resend the RootMsg to the root node, in response to status information that indicates a failure being received”; and Paragraph [0068], “determining whether to resend the RootMsg based on the status information”).    

However, Zhao does not appear to explicitly teach:
starting at the second component based at least in part on the second indication;

However in the same field of endeavor, Kitamura teaches:
starting at the second component based at least in part on the second indication (Kitamura: Col. 2, lines 55-68 and Col. 3 lines 1-10, “According to another aspect of the present invention, there is provided a method for error recovery for a data processor of the pipeline type in which at least one microinstruction is read from a control storage based upon a machine instruction and the read-out microinstruction is processed in an overlapped manner in a pipeline processing portion. The method includes the steps of using an error detection and correction code for each microinstruction stored in the ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhao to include starting the reexecuting at a node other than the first node in the data pipeline, as taught by Kitamura.  One of ordinary skill in the art would have been motivated to make these modifications because it will improve the ability and time to detect and correct errors in the pipeline.  (Kitamura: Col. 1, lines 52-68 and Col. 2, lines 1-27).

However, the Zhao/Kitamura combination does not appear to teach:
storing, based at least in part on receiving a first exit code received responsive to causing the data processing pipeline to execute, a first indication that a first component of the data processing pipeline executed successfully; 
storing a first output received from the first component responsive to execution of the first component; 
storing, based at least in part on receiving a second exit code responsive to causing the data processing pipeline to execute, a second indication that a second component of the data processing pipeline failed to execute successfully; 

However, in the same field of endeavor, Maag teaches:
storing, based at least in part on receiving a first exit code received responsive to causing the data processing pipeline to execute, a first indication that a first component of the data processing pipeline executed successfully (Maag: Paragraph [0170], “In some embodiments, the data pipeline system 310 includes one or more components that perform their own validating tests on the data moving through the pipelines 410”; and Paragraph [0145], “The results produced by executing the tests 700 may vary from embodiment to embodiment. For example, in some embodiments, the tests 700 may produce a status indicator (e.g. fault, potential fault, OK, and so forth) indicating whether the monitored pipeline failed the tests 700, generated a warning, was inconclusive, or passed the tests 700. If the tests 700 comprise multiple subtests, the plugin 600A may produce a status for each subtest. However, in other embodiments, the tests 700 also generate additional metadata associated with the environment and/or performed tests 700. For example, the plugin 600A may define a test which monitors the volume of data produced each day by the pipeline and generates a fault if the volume is at or below a first threshold, a warning if the volume is between the first threshold and a second threshold, and an OK status if the volume is at or above the second threshold. In addition to storing the status of the test performed, the plugin 600A may also be configured to store the date that test was performed, which data sets/pipelines were monitored, a metric representing the volume of data that the status was based on, and so forth”); 
storing, individually in association with the first component, a first output received from the first component responsive to execution of the first component (Maag: Paragraph [0170], “In some embodiments, the data pipeline system 310 includes one or more components that perform their own validating tests on the data moving through the pipelines 410”; and Paragraph [0168], “the tests 700 implemented by a plugin perform volume checks on the pre-transformed and/or post-transformed data ; 
storing, based at least in part on receiving a second exit code responsive to causing the data processing pipeline to execute, a second indication that a second component of the data processing pipeline failed to execute successfully (Maag: Paragraph [0170], “In some embodiments, the data pipeline system 310 includes one or more components that perform their own validating tests on the data moving through the pipelines 410. If a validation test performed by the data pipeline system 310 fails, the fault and associated data/metadata related to the fault are stored in one or more log files. Additionally or alternatively, the data pipeline system 310 may send a message to the fault detection system 340 via the pipeline communication interface 500 that identifies the fault and includes any ;   

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Zhao/Kitamura combination to include indicating a successful execution of a node and to include an indication that it did not succeed executing, as taught by Maag.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Maag to protect data transfer throughout a data pipeline.  (Maag: Paragraphs [0168]-[0169] and [0170]-[0171]).
	
	Regarding claim 2, the Zhao/Kitamura/Maag combination teaches each of the limitations of claim 1, as discussed in more detail above, and the Zhao/Kitamura/Maag combination further teaches:
wherein causing the portion to re-execute according to the compute graph comprises:
causing the second component to re-execute (Zhao: Paragraph [0006], “in response to status information that indicates a failure being received, resending the RootMsg to the root node and repeat the above method”); and 
at least one of providing the first output as input to the second component or sequencing execution of the second component relative to another component (Zhao: Fig. 1, wherein a working node #1 outputs into the following working node #3 in the network; Zhao: Paragraph [0011], “sending the initial fingerprint along with the output message ID to a downstream node that is directly connected with the root node”; Paragraph [0016], “resending the RootMsg to the root node and repeat the above method”; and Paragraph [0007], “generating and sending, at the root node, the initial fingerprint based on the output message ID to be sent comprises: receiving a RootMsg and generating and sending the initial fingerprint based on the output message ID to be sent. Obtaining, at the tracking task point, status information based on the final updated fingerprint further comprises: determining whether to resend the RootMsg based on the status information”), wherein the compute graph indicates that the second component is dependent upon the first component (Zhao: Paragraph [0007], “generating and sending, at the root node, the initial fingerprint based on the output message ID to be sent comprises: receiving a RootMsg and generating and sending the initial fingerprint based on the output message ID to be sent. Obtaining, at the tracking task point, status information based on the final updated fingerprint further comprises: determining whether to resend the RootMsg based on the status information”; wherein a message is sent to a root node and further sent to each component and the message is resent to the root node when a failure is detected).  

Regarding claim 3, the Zhao/Kitamura/Maag combination teaches each of the limitations of claim 1, as discussed in more detail above, and the Zhao/Kitamura/Maag combination further teaches:
wherein causing the portion to re-execute comprises: 
causing the second component to re-execute one or more times until the second component successfully completes (Zhao: Paragraph [0058], “Nevertheless, by design every message could be processed at least once so that it will never miss any failure case”) or based at least in part on determining that a number of re- executions meets a number of retries specified by the compute graph in association with the second component.

Regarding claim 4, the Zhao/Kitamura/Maag combination teaches each of the limitations of claim 3, as discussed in more detail above, and the Zhao/Kitamura/Maag combination further teaches:
wherein causing the portion to re-execute further comprises: 
causing the one or more additional components to at least one of execute or re-execute based at least in part on the second component successfully executing (Zhao: Paragraph [0016], “determining whether to resend the RootMsg based on the status information comprises: in response to status information that indicates a failure being received, resending the RootMsg to the root node and repeat the above method”; and Paragraph [0011], “sending the initial fingerprint along with the output message ID to a downstream node that is directly connected with the root node”) or re-executions meeting the number of retries. 

Regarding claim 6, the Zhao/Kitamura/Maag combination teaches each of the limitations of claim 1, as discussed in more detail above, and the Zhao/Kitamura/Maag combination further teaches:
wherein the compute graph further identifies at least one of: 
a computer-executable instruction associated with the second component (Zhao: Paragraph [0040], “Topology of the distributed processing system as shown in FIG. 1 usually runs as a DAG (Directed Acylic Graph). In the topology as shown in FIG. 1, nodes executing particular logics are , 
one or more constraints associated with executing the second component, 
a minimum set of inputs required to execute the second component, 
a first instruction associated with failure of the second component, a second instruction associated with a fatal failure of the second component, or 
a number of re-execution attempts associated with generating a fatal failure indication.

Regarding Claim 7, Zhao teaches:
A system comprising: 
one or more processors; and 
memory storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 
receiving a compute graph associated with a data processing pipeline, the compute graph identifying one or more components of the data processing pipeline and dependencies there between (Zhao: Paragraph [0040], “Topology of the distributed processing system as shown in FIG. 1 usually runs as a DAG (Directed Acylic Graph). In the topology as shown in FIG. 1, nodes executing particular logics are implemented as processes/threads and deployed in multiple hosts, and edges represent the messages to be processed”); 
causing the one or more components to execute (Zhao: Paragraph [0040], “Root node is a task to ingest messages from external sources (such as message queue, log or database etc.). The ingested original message is called Root message (RootMsg). Generally, a topology usually has one root node. Typically, a Root node may or may not have processing logic, and then may split or dispatch RootMsgs to its downstream working nodes”);  
retrieving, as a retrieved output, the output (Zhao: Paragraph [0011], “sending the initial fingerprint along with the output message ID to a downstream node that is directly connected with the root node”); and 
causing the second component to re-execute, as a re-execution, based at least in part on the retrieved output (Zhao: Paragraph [0027], “resending unit is configured to resend the RootMsg to the root node, in response to status information that indicates a failure being received”; and Paragraph [0068], “determining whether to resend the RootMsg based on the status information”).

However, Zhao does not appear to explicitly teach:
starting at the second component based at least in part on the second indication;

However in the same field of endeavor, Kitamura teaches:
starting at the second component based at least in part on the second indication (Kitamura: Col. 2, lines 55-68 and Col. 3 lines 1-10, “According to another aspect of the present invention, there is provided a method for error recovery for a data processor of the pipeline type in which at least one microinstruction is read from a control storage based upon a machine instruction and the read-out microinstruction is processed in an overlapped manner in a pipeline processing portion. The method includes the steps of using an error detection and correction code for each microinstruction stored in the control storage; checking the microinstructions read in sequence in parallel with the processing in the pipeline processing portion by means of an error detecting means; stopping the pipeline process corresponding to the microinstruction in which the error is detected and the microinstruction succeeding thereto when an error is detected in the content of a microinstruction for a machine instruction; correcting the error in the microinstruction by the error correction means; and restarting the pipeline ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhao to include starting the reexecuting at a node other than the first node in the data pipeline, as taught by Kitamura.  One of ordinary skill in the art would have been motivated to make these modifications because it will improve the ability and time to detect and correct errors in the pipeline.  (Kitamura: Col. 1, lines 52-68 and Col. 2, lines 1-27).

However, the Zhao/Kitamura combination does not appear to teach:
storing, based at least in part on receiving a first exit code in association with execution of a first component, a first indication that execution of the first component of the one or more components executed successfully; 
storing, in association with the first component and based at least in part on the execution of the first component, an output from the first component; 
storing, based at least in part on receiving a second exit code in association with execution of a second component, a second indication that the second component of the one or more components failed to execute successfully;

However, in the same field of endeavor, Maag teaches:
storing, based at least in part on receiving a first exit code in association with execution of a first component, a first indication that execution of the first component of the one or more components executed successfully (Maag: Paragraph [0170], “In some embodiments, the data pipeline ; 
storing, in association with the first component and based at least in part on the execution of the first component, an output from the first component (Maag: Paragraph [0170], “In some embodiments, the data pipeline system 310 includes one or more components that perform their own validating tests on the data moving through the pipelines 410”; and Paragraph [0168], “the tests 700 implemented by a plugin perform volume checks on the pre-transformed and/or post-transformed data within a pipeline. One indicator that a fault may have occurred within a pipeline of the data pipeline system 310 is that the volume of data that passes through the pipeline is far less than expected” and “The volumes of the data collected at one or more stages of the monitored pipeline can then be compared to threshold values to determine whether the volume has dropped to a critical level”; and Paragraph [0145], “The results produced by executing the tests 700 may vary from embodiment to ; 
storing, based at least in part on receiving a second exit code in association with execution of a second component, a second indication that the second component of the one or more components failed to execute successfully (Maag: Paragraph [0170], “In some embodiments, the data pipeline system 310 includes one or more components that perform their own validating tests on the data moving through the pipelines 410. If a validation test performed by the data pipeline system 310 fails, the fault and associated data/metadata related to the fault are stored in one or more log files. Additionally or alternatively, the data pipeline system 310 may send a message to the fault detection system 340 via the pipeline communication interface 500 that identifies the fault and includes any related data”; and Paragraph [0145], “The results produced by executing the tests 700 may vary from embodiment to embodiment. For example, in some embodiments, the tests 700 may produce a status indicator (e.g. fault, potential fault, OK, and so forth) indicating whether the monitored pipeline failed the tests 700, generated a warning, was inconclusive, or passed the tests 700. If the tests 700 comprise multiple subtests, the plugin 600A may produce a status for each subtest. However, in other embodiments, the tests 700 also generate ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Zhao/Kitamura combination to include indicating a successful execution of a node and to include an indication that it did not succeed executing, as taught by Maag.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Maag to protect data transfer throughout a data pipeline.  (Maag: Paragraphs [0168]-[0169] and [0170]-[0171]).

Regarding claim 8, the Zhao/Kitamura/Maag combination teaches each of the limitations of claim 7, as discussed in more detail above, and the Zhao/Kitamura/Maag combination further teaches:
wherein the operations further comprise: 
storing, based at least in part on receiving a third exit code in association with the re- execution of the second component, a third indication that the second component executed successfully (Maag: Paragraph [0170], “In some embodiments, the data pipeline system 310 includes one or more components that perform their own validating tests on the data moving through the pipelines 410”; and Paragraph [0145], “The results produced by executing the tests 700 may vary from embodiment to embodiment. For example, in some embodiments, the tests 700 may produce a status ; 
storing, based at least in part on the re-execution of the second component, a second output from the second component (Zhao: Fig. 1, wherein a working node #1 outputs into the following working node #3 in the network; Paragraph [0040], “Working node is used to process the input message and usually generate new messages for further processing”; and Paragraph [0016], “determining whether to resend the RootMsg based on the status information comprises: in response to status information that indicates a failure being received, resending the RootMsg to the root node and repeat the above method”; and Paragraph [0011], “sending the initial fingerprint along with the output message ID to a downstream node that is directly connected with the root node”); and 
causing one or more components downstream from the second component to execute or re-execute based at least in part on the second output (Zhao: Paragraph [0016], “determining whether to resend the RootMsg based on the status information comprises: in response to status information that indicates a failure being received, resending the RootMsg to the root node and repeat the above method”; and Paragraph [0011], “sending the initial fingerprint along with the output message ID to a downstream node that is directly connected with the root node”).

Regarding claim 9, the Zhao/Kitamura/Maag combination teaches each of the limitations of claim 7, as discussed in more detail above, and the Zhao/Kitamura/Maag combination further teaches:
wherein the compute graph further identifies at least one of: 
a set of computer readable instructions associated with the second component (Zhao: Paragraph [0040], “Topology of the distributed processing system as shown in FIG. 1 usually runs as a DAG (Directed Acylic Graph). In the topology as shown in FIG. 1, nodes executing particular logics are implemented as processes/threads and deployed in multiple hosts, and edges represent the messages to be processed”), 
one or more constraints associated with executing the second component, 
a minimum set of inputs required to execute the second component, 
a first instruction associated with failure of the second component, 
a second instruction associated with a fatal failure of the second component, or 
a number of re-execution attempts associated with generating a fatal error indication.

Regarding claim 12, the Zhao/Kitamura/Maag combination teaches each of the limitations of claim 9, as discussed in more detail above, and the Zhao/Kitamura/Maag combination further teaches:
wherein the operations further comprise: 
causing the second component to re-execute until the second component successfully executes (Zhao: Paragraph [0058], “Nevertheless, by design every message could be processed at least once so that it will never miss any failure case”) or determining that a number of re-executions meets a number of retries specified by the compute graph in association with the second component.

s 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kitamura in view of Maag and further in view of U.S. Patent No. 9,232,010 to Gajapala (“’Gajapala”).
	
Regarding claim 5, the Zhao/Kitamura/Maag reference combination teaches each of the limitations of claim 3 as discussed in more detail above.  However, the Zhao/Kitamura/Maag reference combination does not appear to teach:
wherein, based at least in part on determining that the number of re-executions meets the number of retries, at least one of: 
transmitting a default output to one or more components downstream from the second component, or preventing the one or more components downstream from the second component from executing.

However, in the same field of endeavor, Gajapala teaches:
wherein, based at least in part on determining that the number of re-executions meets the number of retries (Gajapala: Figure 4, #420 and #426; and Col. 12, lines 53-60, “the apparatus 200 may include means, such as a processor 202, or the like, configured to update the message status and terminate transmission of the message. In an instance in which the message is being transmitted or is in the communications interface 206 transmission queue, the processor 202 may terminate the message transmission and/or remove the message from a transmission queue”), at least one of: 
transmitting a default output to one or more components downstream from the second component, or preventing the one or more components downstream from the second component from executing (Gajapala: Figure 4, #426; and Col. 12, lines 53-60, “the apparatus 200 may include means, such as a processor 202, or the like, configured to update the message status and terminate transmission of the message. In an instance in which the message is being .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Zhao/Kitamura/Maag reference combination to include indicating a successful execution of a node and to include preventing one or more components downstream from executing, as taught by Gajapala.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Gajapala to improve robust dependency determinations and be important in downstream systems that utilize multiple processing elements for scalability, fault tolerance, and performance.  (Gajapala: Col. 13, lines 38-48).

Regarding claim 10, the Zhao/Kitamura/Maag reference combination teaches each of the limitations of claim 9 as discussed in more detail above.  However, the Zhao/Kitamura/Maag reference combination does not appear to teach:
wherein the second instruction causes the re-execution of the second component to at least one of: 
cause one or more components downstream from the second component to execute or re-execute based at least in part on a default output associated with the second component, 
alter a computational environment of the re-execution compared to a prior execution of the second component.

However, in the same field of endeavor, Gajapala teaches:
wherein the second instruction causes the re-execution of the second component to at least one of: 
cause one or more components downstream from the second component to execute or re-execute based at least in part on a default output associated with the second component (Gajapala: Col. 12, lines 48-52, “The processor 202 may cause the communications interface 206 to transmit an error message to the upstream system 104, downstream system 106, a memory 204, such as an error log, or the like. The error message may be used to analyze system operations”; and Col. 10, lines 18-27, “configured to determine if the memory is full. The communications interface 206 may receive an indication of an incoming message from an upstream system, such as upstream system 104, which is communicated to the processor 202. The processor 202 may determine if sufficient memory is available based on the amount of message data stored in the memory 204, such as the blocked memory 309', WIP memory 310', or the like. The processor 202 may compare the available memory to a predetermined threshold and/or the size of the incoming message”), 
alter a computational environment of the re-execution compared to a prior execution of the second component.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Zhao/Kitamura/Maag reference combination to include sending a default message downstream when a failure is detected such as memory full, as taught by Gajapala.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Gajapala to improve robust dependency determinations and be important in downstream systems that utilize multiple processing elements for scalability, fault tolerance, and performance.  (Gajapala: Col. 13, lines 38-48). 

11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kitamura in view of Maag and further in view of U.S. Patent No. 5,953,511 to Sescila et al. (“Sescila”).
	
Regarding claim 11, the Zhao/Kitamura/Maag reference combination teaches each of the limitations of claim 9 as discussed in more detail above.  However, the Zhao/Kitamura/Maag reference combination does not appear to teach:
wherein the first instruction or the second instruction alters a computational environment associated with re-execution of the second component compared to a prior execution of the second component, wherein altering the computational environment comprises altering at least one of: 
a type of hardware associated with re-execution of the second component; 
an operating system associated with re-execution of the second component; 
a network associated with re-execution of the second component; 
a memory associated with re-execution of the second component; 
a hypervisor associated with re-execution of the second component; 
a machine that re-executes the second component; 
a cluster that comprises the machine re-executing the second component; 
a physical threshold associated with re-execution of the second component; 
a minimum security requirement associated with re-execution of the second component; 
a licensing requirement associated with re-execution of the second component; or 
a budgetary constraint associated with re-execution of the second component.  

However, in the same field of endeavor, Sescila teaches:
wherein the first instruction or the second instruction alters a computational environment associated with re-execution of the second component compared to a prior execution of the second component (Sescila: Col. 28, lines 34-47, “In one embodiment, if the translator 40 receives a read response packet containing pre-fetch data before having consumed the previously pre-fetched data, the translator 40 transmits an acknowledge packet with a retry code to the host computer 20 in response to the read response packet, thereby enabling the translator 40 to clear the pre-fetch memory 60 for reception of the retransmitted read response packet from the host computer 20. Sending the next read request packet before the pre-fetch memory 60 has become empty advantageously pipe-lines the time required to obtain the next data from the host with the consumption of the previous data by the PCI device 30, thereby improving the sequential DI read performance”), wherein altering the computational environment comprises altering at least one of: 
a type of hardware associated with re-execution of the second component; 
an operating system associated with re-execution of the second component; 
a network associated with re-execution of the second component; 
a memory associated with re-execution of the second component (Sescila: Col. 28, lines 34-47, “In one embodiment, if the translator 40 receives a read response packet containing pre-fetch data before having consumed the previously pre-fetched data, the translator 40 transmits an acknowledge packet with a retry code to the host computer 20 in response to the read response packet, thereby enabling the translator 40 to clear the pre-fetch memory 60 for reception of the retransmitted read response packet from the host computer 20. Sending the next read request packet before the pre-fetch memory 60 has become empty advantageously pipe-lines the time required to obtain the next data from the host with the consumption of the previous data by the PCI device 30, thereby improving the sequential DI read performance”); 
a hypervisor associated with re-execution of the second component; 
a machine that re-executes the second component; 
a cluster that comprises the machine re-executing the second component; 
a physical threshold associated with re-execution of the second component; 
a minimum security requirement associated with re-execution of the second component; 
a licensing requirement associated with re-execution of the second component; or 
a budgetary constraint associated with re-execution of the second component.  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Zhao/Kitamura/Maag reference combination to include altering a memory prior to re-executing a component that initially failed, as taught by Sescila.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Sescila to improve performance of sequential PCI reads and writes.  (Sescila: Col. 12, lines 13-24).

Claims 13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kitamura in view of U.S. Publication No. 2017/0187792 to Zhao et al. (“’792 pub”).

Regarding Claim 13, Zhao teaches:
A non-transitory computer-readable medium comprising processor-executable instructions that, when executed by one or more processors, cause the processors perform operations comprising: 
receiving a compute graph associated with a job, the compute graph identifying two or more components of the job and dependencies there between (Zhao: Paragraph [0040], “Topology of the distributed processing system as shown in FIG. 1 usually runs as a DAG (Directed Acylic Graph). In the ; 
causing the two or more components to execute (Zhao: Paragraph [0040], “Root node is a task to ingest messages from external sources (such as message queue, log or database etc.). The ingested original message is called Root message (RootMsg). Generally, a topology usually has one root node. Typically, a Root node may or may not have processing logic, and then may split or dispatch RootMsgs to its downstream working nodes”);  
causing the second component to re-execute, based at least in part on the second indication (Zhao: Paragraph [0027], “resending unit is configured to resend the RootMsg to the root node, in response to status information that indicates a failure being received”; and Paragraph [0068], “determining whether to resend the RootMsg based on the status information”).

However, Zhao does not appear to explicitly teach:
starting at the second component based at least in part on the second indication;

However in the same field of endeavor, Kitamura teaches:
starting at the second component based at least in part on the second indication (Kitamura: Col. 2, lines 55-68 and Col. 3 lines 1-10, “According to another aspect of the present invention, there is provided a method for error recovery for a data processor of the pipeline type in which at least one microinstruction is read from a control storage based upon a machine instruction and the read-out microinstruction is processed in an overlapped manner in a pipeline processing portion. The method includes the steps of using an error detection and correction code for each microinstruction stored in the control storage; checking the microinstructions read in sequence in parallel with the processing in the pipeline processing portion by means of an error detecting means; stopping the pipeline process ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium disclosed by Zhao to include starting the reexecuting at a node other than the first node in the data pipeline, as taught by Kitamura.  One of ordinary skill in the art would have been motivated to make these modifications because it will improve the ability and time to detect and correct errors in the pipeline.  (Kitamura: Col. 1, lines 52-68 and Col. 2, lines 1-27).

	However, the Zhao/Kitamura combination does not appear to teach:
storing, based at least in part on receiving a first exit code in association with execution of a first component, a first indication that the execution of the first component of the one or more components executed successfully; 
storing, based at least in part on the execution of the first component, an output from the first component; 
storing, based at least in part on receiving a second exit code in association with execution of a second component, a second indication that the second component of the two or more components failed to execute successfully;


storing, based at least in part on receiving a first exit code in association with execution of a first component, a first indication that the execution of the first component of the one or more components executed successfully (‘792 pub: Paragraph [0083], “where "0" may indicate that the attached ShareCnt will be deducted from the TotalShareCnt at the tracking task, and "1" may indicate that the attached ShareCnt may be added to the TotalShareCnt at the tracking task”; and Paragraph [0103], “an initial value of a total shared count corresponding to the root message may be set to zero and determining a processing status of the root message may comprise: determining that processing of the root message succeeds in response to the total shared count being zero; and determining that failure occurs during the processing of the root message in response to the total shared counts being non-zero. As shown in FIG. 3, the TotalShareCnt corresponding to <0, A> is 0+100-84-16=0, indicating that all of the generated messages have been successfully processed”; wherein the count is deducted/stored when completion of the execution is done successfully); 
storing, based at least in part on the execution of the first component, an output from the first component (‘792 pub: Paragraph [0083], “where "0" may indicate that the attached ShareCnt will be deducted from the TotalShareCnt at the tracking task, and "1" may indicate that the attached ShareCnt may be added to the TotalShareCnt at the tracking task”; and Paragraph [0103], “an initial value of a total shared count corresponding to the root message may be set to zero and determining a processing status of the root message may comprise: determining that processing of the root message succeeds in response to the total shared count being zero; and determining that failure occurs during the processing of the root message in response to the total shared counts being non-zero. As shown in FIG. 3, the TotalShareCnt corresponding to <0, A> is 0+100-84-16=0, indicating that all of the generated messages have been successfully processed”; wherein the count is output when completion of the execution is done successfully); 
storing, based at least in part on receiving a second exit code in association with execution of a second component, a second indication that the second component of the two or more components failed to execute successfully (‘792 pub: Paragraph [0083], “where "0" may indicate that the attached ShareCnt will be deducted from the TotalShareCnt at the tracking task, and "1" may indicate that the attached ShareCnt may be added to the TotalShareCnt at the tracking task”; and Paragraph [0103], “an initial value of a total shared count corresponding to the root message may be set to zero and determining a processing status of the root message may comprise: determining that processing of the root message succeeds in response to the total shared count being zero; and determining that failure occurs during the processing of the root message in response to the total shared counts being non-zero. As shown in FIG. 3, the TotalShareCnt corresponding to <0, A> is 0+100-84-16=0, indicating that all of the generated messages have been successfully processed”; wherein the count is stored as an added/deducted value when completion of the execution is done successfully/incorrectly and the stored value can be indicative of failure at timeout);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium disclosed by the Zhao/Kitamura combination to include indicating a successful execution of a node and to include an indication that it did not succeed executing, as taught by the ‘792 pub.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of the ‘792 pub to reduce network traffic overheads, consumed CPU, and memory resources; to be scalable for different topologies of different distributed data processing systems; and to detect failure existence in an efficient manner with low cost and performance impact for large systems.  (‘792 pub: Paragraphs [0003] and [0042]).


wherein the compute graph further identifies at least one of: 
a computer-executable instruction associated with the second component (Zhao: Paragraph [0040], “Topology of the distributed processing system as shown in FIG. 1 usually runs as a DAG (Directed Acylic Graph). In the topology as shown in FIG. 1, nodes executing particular logics are implemented as processes/threads and deployed in multiple hosts, and edges represent the messages to be processed”), 
one or more constraints associated with executing the second component, 
a minimum set of inputs required to execute the second component, 
a first instruction associated with failure of the second component, 
a second instruction associated with a fatal failure of the second component, or 
a number of re-execution attempts associated with generating a fatal error indication.

Regarding claim 17, the Zhao/Kitamura/’792 pub combination teaches each of the limitations of claim 16, as discussed in more detail above, and the Zhao/Kitamura/’792 pub combination further teaches:
wherein the one or more constraints comprises at least one of: 
a preferred or required type of hardware; 
an operating system; 
a network requirement; 
a memory requirement; 
a virtual machine requirement; 
a machine topology (Zhao: Paragraph [0040], “Topology of the distributed processing system as shown in FIG. 1 usually runs as a DAG (Directed Acylic Graph). In the topology as shown in FIG. 1, nodes executing particular logics are implemented as processes/threads and deployed in multiple hosts, and edges represent the messages to be processed”); 
a cluster topology; 
a physical threshold; 
a security requirement; 
a licensing requirement; or 
a budgetary constraint.

Regarding claim 19, the Zhao/Kitamura/’792 pub combination teaches each of the limitations of claim 13 as discussed in more detail above, and the Zhao/Kitamura/’792 pub combination further teaches:
wherein the operations further comprise: 
causing the second component to re-execute until the second component successfully executes (Zhao: Paragraph [0058], “Nevertheless, by design every message could be processed at least once so that it will never miss any failure case”) or determining that a number of re-executions meets a number of retries specified by the compute graph in association with the second component.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kitamura in view of ‘792 pub and further in view of Gajapala.

Regarding claim 18, the Zhao/Kitamura/’792 pub combination teaches each of the limitations of claim 16 as discussed in more detail above.  However, the Zhao/Kitamura/’792 pub combination does not appear to teach:
wherein the second instruction causes the re-execution of the second component to at least one of: 
output a default output stored in a portion of memory associated with the second component, or 
alter a computational environment of the re-execution compared to a prior execution of the second component.

However, in the same field of endeavor, Gajapala teaches:
wherein the second instruction causes the re-execution of the second component to at least one of: 
output a default output stored in a portion of memory associated with the second component (Gajapala: Col. 12, lines 48-52, “The processor 202 may cause the communications interface 206 to transmit an error message to the upstream system 104, downstream system 106, a memory 204, such as an error log, or the like. The error message may be used to analyze system operations”; and Col. 10, lines 18-27, “configured to determine if the memory is full. The communications interface 206 may receive an indication of an incoming message from an upstream system, such as upstream system 104, which is communicated to the processor 202. The processor 202 may determine if sufficient memory is available based on the amount of message data stored in the memory 204, such as the blocked memory 309', WIP memory 310', or the like. The processor 202 may compare the available memory to a predetermined threshold and/or the size of the incoming message”), or 
alter a computational environment of the re-execution compared to a prior execution of the second component.



Regarding claim 20, the Zhao/Kitamura/’792 pub combination teaches each of the limitations of claim 19 as discussed in more detail above.  However, the Zhao/Kitamura/’792 pub combination does not appear to teach:
causing one or more components downstream from the second component to at least one of: 
execute or re-execute based at least in part on the second component successfully executing or re-executions meeting the number of retries, or 
prevent the one or more components downstream from the second component from executing.

	However, in the same field of endeavor, Gajapala teaches:
	causing one or more components downstream from the second component to at least one of: 
execute or re-execute based at least in part on the second component successfully executing or re-executions meeting the number of retries, or 
prevent the one or more components downstream from the second component from executing (Gajapala: Figure 4, #426; and Col. 12, lines 53-60, “the apparatus 200 may include means, such as a processor 202, or the like, configured to update the message status and terminate transmission of the message. In an instance in which the message is being transmitted or is in the communications interface 206 transmission queue, the processor 202 may terminate the message transmission and/or remove the message from a transmission queue”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable storage medium disclosed by the Zhao/Kitamura/’792 pub combination to include a removing a message from transmission, as taught by Gajapala.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Gajapala to improve robust dependency determinations and be important in downstream systems that utilize multiple processing elements for scalability, fault tolerance, and performance.  (Gajapala: Col. 13, lines 38-48).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kitamura in view of ‘792 pub and further in view of U.S. Publication No. 2012/0233326 to Shaffer et al. (“Shaffer”).
	
Regarding claim 21, the Zhao/Kitamura/’792 pub combination teaches each of the limitations of claim 13 as discussed in more detail above.  The Zhao/Kitamura/’792 pub combination further teaches:
wherein the operations further comprise: 
receiving, after the one or more components executed, an indication that an additional component replaced, as a replacement, the second component or was added (‘792 pub: Paragraph [0059], “More nodes can be added for balance or performance scaling and/or processing pipelines”); 
updating the compute graph to reflect the replacement (‘792 pub: Paragraph [0059], “an application generally has a topology running as a directional acyclic graph (DAG). A node running a specific logic in the topology is implemented as a process or a thread and is deployed in one or more hosts. An edge in the topology represents a message to be processed. A parent node and a downstream node are of a publish-subscription relationship. More nodes can be added for balance or performance scaling and/or processing pipelines.”); 
at least one of causing the additional component to execute based at least in part on retrieving a first input associated with a previous successful execution of the upstream component (Zhao: Paragraph [0016], “determining whether to resend the RootMsg based on the status information comprises: in response to status information that indicates a failure being received, resending the RootMsg to the root node and repeat the above method”; and Paragraph [0011], “sending the initial fingerprint along with the output message ID to a downstream node that is directly connected with the root node”), or re-executing the downstream component based at least in part on a second output associated with a successful execution of the replacement.

However, the Zhao/Kitamura/’792 pub combination does not appear to teach:
determining, based at least in part on the compute graph, whether a downstream component depends on the replacement for input and whether the replacement depends on an upstream component for input;

	However, in the same field of endeavor, Shaffer teaches:
determining, based at least in part on the compute graph, whether a downstream component depends on the replacement for input and whether the replacement depends on an upstream component for input (Shaffer: Paragraph [0078], “one or more embodiments, continued MaB DAG ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Zhao/Kitamura/’792 pub combination to include determining dependency of components (specifically the replacement node), as taught by Shaffer.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Shaffer to improve overall network utilization and efficiency while also improving reliability of distributed message delivery.  (Shaffer: Paragraph [0055]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kitamura in view of the Maag and further in view of U.S. Publication No. 2019/0384577 to Seif et al. (“Seif”).

Regarding claim 22, the Zhao/Kitamura/Maag combination teaches all of the elements of claim 1 and further teaches:
determining to re-execute a second portion of the data processing pipeline based at least in part on the third indication, the second portion comprising at least one of the Serial No.: 16/215,557-12-E eAtty Docket No.: Z019-2573USL &HayesAtty/Agent: Yanek A. Kondryszynthird component (Zhao: Paragraph [0006], “in response to status information that indicates a failure being received, resending the RootMsg to the root node and repeat the above method”; wherein the newly added component will be executed if the second portion is the whole portion including the first node therefore restarting execution of the pipeline will include the newly added component), the fourth component, the fifth component, or one or more components indicated as being dependent upon the sixth component.

However, the Zhao/Kitamura/Maag combination does not appear to teach:
receiving a third indication that a modification to the data processing pipeline was made, wherein the modification includes at least one of adding a third component to the data processing pipeline, replacing a fourth component of the data processing pipeline with a fifth component, or removing a sixth component of the data processing pipeline; 
determining an updated compute graph based at least in part on the third indication;

However, in the same field of endeavor, Seif teaches:
receiving a third indication that a modification to the data processing pipeline was made, wherein the modification includes at least one of adding a third component to the data processing pipeline (Seif: Paragraph [0008], “In some variations, the customized operator node may be added to the graph representative of the data processing pipeline. The customized operator node may correspond to a customized data processing operation. The addition of the customized operator node to the graph may include an addition of the customized data processing operation to a series of data processing operations included in the data processing pipeline. The corresponding data processing pipeline may be generated based at least on the graph. The data processing pipeline may include the , replacing a fourth component of the data processing pipeline with a fifth component, or removing a sixth component of the data processing pipeline; 
determining an updated compute graph based at least in part on the third indication (Seif: Paragraph [0008], “In some variations, the customized operator node may be added to the graph representative of the data processing pipeline. The customized operator node may correspond to a customized data processing operation. The addition of the customized operator node to the graph may include an addition of the customized data processing operation to a series of data processing ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Zhao/Kitamura/Maag combination to include adding components to the data pipeline, as taught by Seif.  One of ordinary skill in the art .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kitamura in view of the ‘792 pub and further in view of Maag.

Regarding claim 23, the Zhao/Kitamura/‘792 pub combination teaches all of the elements of claim 13 and further teaches:
causing the two or more components of the second job to execute (Zhao: Paragraph [0006], “in response to status information that indicates a failure being received, resending the RootMsg to the root node and repeat the above method”; and Paragraph [0040], “Root node is a task to ingest messages from external sources (such as message queue, log or database etc.). The ingested original message is called Root message (RootMsg). Generally, a topology usually has one root node. Typically, a Root node may or may not have processing logic, and then may split or dispatch RootMsgs to its downstream working nodes”); and 
causing a third component of the two or more components to re-execute, based at least in part on receiving a third exit code indicating that the third component failed to execute successfully (Zhao: Paragraph [0006], “in response to status information that indicates a failure being received, resending the RootMsg to the root node and repeat the above method”; Paragraph [0027], “resending unit is configured to resend the RootMsg to the root node, in response to status information that indicates a failure being received”; and Paragraph [0068], “determining whether to resend the RootMsg based on the status information”; wherein the third component will be executed if execution of the whole pipeline is restarted).

However, the Zhao/Kitamura/‘792 pub combination does not appear to teach:
receiving a second compute graph associated with a second job different than the first job, the compute graph identifying two or more components of the second job and dependencies therebetween wherein at least one of a component identified by the second compute graph is different from a component identified by the first compute graph or a first computing device associated with the component identified by the second compute graph is different from a second computing device associated with the component identified by the first compute graph; 

However, in the same field of endeavor, Maag teaches:
receiving a second compute graph associated with a second job different than the first job, the compute graph identifying two or more components of the second job and dependencies therebetween wherein at least one of a component identified by the second compute graph is different from a component identified by the first compute graph or a first computing device associated with the component identified by the second compute graph is different from a second computing device associated with the component identified by the first compute graph (Maag: Fig. 4, #410; and Paragraph [0089], “Thus, to provide clear explanations, data pipelines 410 may be referred to based on the type of data that pipeline processes, such as an email pipeline, chat pipeline, order pipeline, and so forth”; wherein there are multiple pipelines for different data and therefore will have different nodes);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Zhao/Kitamura/‘792 pub combination to include multitude of data pipelines in order to process different data and have a .

Response to Arguments
Applicant’s arguments, see pages 15, filed 05/24/2021, with respect to the rejections of claims 1-13 and 16-23 under 35 U.S.C. §112(a) have been fully considered and are persuasive.  Therefore, the rejection has been removed.
Applicant’s arguments, see pages 16-27, filed 05/24/2021, with respect to the rejections of claims 1-13 and 16-23 under 35 U.S.C. §103 have been fully considered and are not persuasive. In particular, Applicant argues that Maag does not teach the storage of an output of the execution of nodes.  However, Examiner disagrees, the volumes of the data are “collected” which inherently means the volumes values are available in memory to be compared and therefore were stored.  Therefore the Examiner disagrees with the Applicant’s arguments and the rejections are held. Additionally, Examiner added clarity to the mapping which states “in addition to storing the status of the test performed, the plugin may also be configured to store...a metric representing the volume of data that the status was based on” in Paragraph [0145] of Maag.  Additionally, Applicant argues that the ‘792 pub does not teach the storage of an output of the execution of nodes.  However, Examiner disagrees, each node outputs a 1 or a 0 based on the execution and the status information is stored to later be added or subtracted from the total share count. Therefore the outputted registers are being stored and the Examiner holds the rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 10552440 B1). The following statement is a brief summary of pertinent art that was not relied upon:
US 10552440 B1: Described is a system (and method) that provides a framework for performing data transformations, which may be part of an Extract, Transform, and Load (ETL) process. The system may perform a data transformation by creating a pipeline that executes a set of independent software components (or component, plugins, add-ons, etc.). The components may be executed as individual services (e.g., microservices) that may be provided within containers to allow the components to be deployed as self-contained units on various types of host systems including cloud-based infrastructures. In addition, to provide further flexibility for the framework, the components may be implemented using preexisting software libraries.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.N.P./               Examiner, Art Unit 2114  

/MATTHEW M KIM/               Supervisory Patent Examiner, Art Unit 2114